UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4011


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAIME MARQUEZ RODRIGUEZ, a/k/a      Jaime    Rodriguez   Marquez,
a/k/a Nathan Anthony Reyes,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:14-cr-00259-RJC-1)


Submitted:   July 22, 2016                  Decided:   August 10, 2016


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William D. Auman, AUMAN LAW OFFICES, Asheville, North Carolina,
for Appellant. Jill Westmoreland Rose, United States Attorney,
Anthony J. Enright, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jaime Marquez Rodriguez pled guilty to illegal reentry by a

previously deported alien, 8 U.S.C. §§ 1326(a), (b)(2) (2012).

He was sentenced to 41 months in prison — within his Guidelines

range of 41-51 months.              Rodriguez now appeals, claiming that his

sentence is substantively unreasonable.                 We affirm.

       We        review        a      sentence        “under      a          deferential

abuse-of-discretion standard.”                   See Gall v. United States, 552
U.S. 38,       41     (2007).         When      reviewing     for        substantive

reasonableness, we “examine[] the totality of the circumstances

to see whether the sentencing court abused its discretion in

concluding that the sentence . . . satisfied the standards set

forth in [18 U.S.C. §] 3553(a) [(2012)].”                         United States v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                If, as

here, the sentence is within the correctly calculated Guidelines

range,      we    may     presume     that   the     sentence     is    substantively

reasonable.             Id.    This   presumption     is   rebutted         only   if   the

defendant shows “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                  United States v. Montes-Pineda,

445 F.3d 375,    379   (4th   Cir.   2006)    (internal    quotation         marks

omitted).

       At Rodriguez’s sentencing, the district court stated that

it had considered the 18 U.S.C. § 3553(a) (2012) factors and

Rodriguez’s        request      for   a   downward     variance        to    18    months.

                                             2
However, the court stated that a variance was not appropriate,

especially in light of Rodriguez’s criminal history.

      We conclude that the sentence is substantively reasonable

and   that    Rodriguez     failed    to    rebut     the   presumption      of

reasonableness    we      accord     his   within-Guidelines         sentence.

Accordingly, we affirm.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and   argument    would   not    aid   the

decisional process.

                                                                      AFFIRMED




                                      3